FILED
                           NOT FOR PUBLICATION                                 APR 24 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 10-10501

              Plaintiff - Appellee,             D.C. No. 2:09-cr-01114-GMS-2

  v.
                                                MEMORANDUM*
JOSE BENJAMIN HERNANDEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted April 19, 2012**
                             San Francisco, California

Before: SCHROEDER, THOMAS, and GRABER, Circuit Judges.

       Defendant Jose Benjamin Hernandez appeals the district court’s imposition

of a sentence of 235 months’ imprisonment following his guilty plea to conspiracy

to possess with intent to distribute methamphetamine, in violation of 21 U.S.C.



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
§§ 841 and 846, and to possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841. We affirm.

      1. The district court did not clearly err by finding that it was "reasonably

foreseeable" that Defendant’s co-conspirator would possess a firearm under

U.S.S.G. §§ 1B1.3(a)(1)(B), 2D1.1(b)(1). See United States v. Ortiz, 362 F.3d

1274, 1275 (9th Cir. 2004) (explaining the findings that a district court must

make). The sentencing transcript makes clear that the district court found that,

whether Defendant or the government had the burden of proof, the evidence

overwhelmingly supported a finding of reasonable foreseeability. We agree.

      2. The district court did not otherwise err at sentencing. See generally

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). The district

court adequately considered the factors under 18 U.S.C. § 3553, and its imposition

of a sentence at the low end of the Guidelines range was reasonable.

      AFFIRMED.




                                           2